EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mehul Jani on July 28, 2021.
The application has been amended as follows: 
	Regarding claim 1, in line 14, “a lower surface” has been changed to “the lower surface”.  In line 15, “an upper face” has been changed to “an upper surface”.  In line 18, “suture openings” has been changed to “suture holes”.  
Regarding claim 5, in line 2, “top and bottom surfaces of the plate.” has been changed to “the upper surface and a lower surface of the bone plate”.  
Regarding claim 8, in lines 1-2, “wherein the drill guide has an upper surface, the lower surface being” has been changed to “wherein the lower surface of the drill guide is”.  In lines 2-3, “the plate” has been changed to “the bone plate”.  
Regarding claim 12, in lines 6-7, “the opening;” has been changed to “the unthreaded opening;”.  In line 14, “the opening” has been changed to “the unthreaded opening”.  In lines 16-17, “suture openings” has been changed to “suture holes”.  
Regarding claim 13, in line 2, “form a screw” has been changed to “form of a screw”.  
claim 15, in line 2, “opening from the top and bottom surfaces of the plate” has been changed to “unthreaded opening from top and bottom surfaces of the bone plate”.  
Regarding claim 16, in line 2, “the opening” has been changed to “the unthreaded opening”.  
Regarding claim 17, in line 2, “the opening” has been changed to “the unthreaded opening”.  
Regarding claim 18, in line 2, “the plate” has been changed to “the bone plate”.  
Regarding claim 20, in line 2, “the upper surface of the bone plate” has been changed to “a top surface of the bone plate”.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773